DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
3.	Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 05/11/2022 is acknowledged.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being participated by Knight (US 2011/0234157).
	Regarding claim 1, Knight teaches an electronic device (see figures1-3), comprising: a reception circuit (fig. 1: 110) configured to wirelessly receive an alternating current power (see par. [0015], circuit 100 receives power from receive coil L110); and a rectification circuit configured to rectify the alternating current power received via the reception circuit (110), (see par. [0015], FIG. 1 is a schematic diagram illustrating a synchronous rectifier and controller for inductive coupling of power. Circuit 100 receives power from receive coil L110. The output voltage of the receive coil is sinusoidal (because of the inductive coupling), so rectification, peak detection and filtering is typically performed by circuit 100 (in a similar fashion to rectification and filtering in a conventional AC supply)), wherein the rectification circuit includes a forward rectification circuit (fig. 1: M104; fig. 3: M330) and a reverse rectification circuit (fig. 1: M102; fig. 3: M320), wherein a first terminal of the forward rectification circuit (M104) is connected to the reception circuit (110) and the reverse rectification circuit (M102), a second terminal of the forward rectification circuit (M104) is connected to an output terminal (see figure 1), and the forward rectification circuit (M104) includes first transistors (M104, M101) configured to rectify the alternating current power during a first period (see par. [0017], High-side switches M101 and M104 are enabled in response to the output of the zero-crossing detection comparator as well as the as phase rectifier comparators. For example, plus phase high-side switch M104 conducts when the output of the zero-crossing detection comparator indicates a positive-going zero crossing), and wherein a first terminal of the reverse rectification circuit (M102) is connected to the reception circuit (110) and the forward rectification circuit (M104), a second terminal of the reverse rectification circuit is connected to a ground (see figures 1 and 3), and the reverse rectification circuit (M102) includes second transistors (M102, M103) configured to prevent the alternating current power from being transferred to the forward rectification circuit, (see par. [0016-0017], when a negative zero crossing is detected, comparator U102 activates minus phase low-side switch M103; and high-side switches M101 and M104 are enabled in response to the output of the zero-crossing detection comparator as well as the as phase rectifier comparators. For example, plus phase high-side switch M104 conducts when the output of the zero-crossing detection comparator indicates a positive-going zero crossing).
	Regarding claim 2, furthermore Knight discloses the electronic device, wherein the first transistors include first MOSFETs (M104, M101) connected in series (see figure 1), and wherein the second transistors include second MOSFETs (M102, M103) connected in series (see figure 1).
	Regarding claim 3, furthermore Knight discloses the electronic device, wherein the first MOSFETs include first N-MOSFETs, and wherein the second MOSFETs include second N-MOSFETs, (see par. [0019], drive voltage for the NMOS synchronous rectifier FETs).
	Regarding claim 8, furthermore Knight discloses the electronic device, further comprising: a loss compensation circuit configured to generate compensation voltages for compensating for a loss power of each of the first MOSFETs, and to provide each of the first MOSFETs with the compensation voltages, (see par. [0014]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2011/0234157) in view of Pivonka et al. (US 2019/0269913).
	Regarding claim 4, Knight teaches the electronic device, but Knight does not explicitly teach  further comprising: P-MOSFETs connected in parallel to each of the first N-MOSFETs; and P-MOSFETs connected in parallel to each of the second N-MOSFETs.
Pivonka teaches the driver or the level-shifter for the push-pull stack can be modified to provide independent control of the PMOS and NMOS stack, (see figure 16 and par. [0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pivonka into the electronic device of Knight in order to allow the driver to be in a high impedance state.
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2011/0234157) in view of Matsumoto (JPH04344580).
	Regarding claim 5, Knight teaches the electronic device, but Knight does not explicitly teach wherein the first MOSFETs include first P-MOSFETs, wherein the second MOSFETs include second P-MOSFETs, and wherein the rectification circuit further includes N-MOSFETs connected in parallel to each of the first P-MOSFETs, and P-MOSFETs connected in parallel to each of the second N-MOSFETs.
Matsumoto teaches P-MOSFETs 1a-4a and N-MOSFETs 1b-4b are connected in parallel, (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Matsumoto into the electronic device of Knight in order to obtain desired control characteristics.
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2011/0234157) in view of Mohammadi (US 2009/0160526).
	Regarding claim 6, Knight teaches the electronic device, but Knight does not explicitly teach wherein the first MOSFETs include a first N-MOSFET, a second N-MOSFET, a third N-MOSFET, and a fourth N-MOSFET, and wherein the second MOSFETs include a fifth N-MOSFET, a sixth N-MOSFET, a seventh N-MOSFET, and an eighth N-MOSFET.
Mohammadi teaches a second to bottom row of the circuitry 700, four pairs (e.g., eight in total) of N-MOSFETs, (see par. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mohammadi into the electronic device of Knight in order to allow a designer to implement a higher grade divider.
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2011/0234157) in view of Liu et al. (US 2018/0212469).
	Regarding claim 10, Knight teaches the electronic device, but Knight does not explicitly teach further comprising: a sensing circuit configured to sense a magnitude of a voltage of a direct current power rectified from the rectification circuit; a buck-boost converter configured to perform a buck operation of decreasing a voltage of the rectified direct current power to a designated voltage based on the sensed magnitude of the voltage of the direct current power, or to perform a boost operation of increasing the voltage of the rectified direct current power to the designated voltage; and a charging unit configured to receive a power of the designated voltage and to perform a charging operation.
Liu teaches when the second rectified output voltage VRCT2 is higher than the target of the DC output voltage VDC, the DC-DC conversion circuit 23 can execute buck conversion to convert the second rectified output voltage VRCT2 down to the DC output voltage VDC; and when the second rectified output voltage VRCT2 is lower than the target of the DC output voltage VDC, the DC-DC conversion circuit 23 can execute boost conversion to convert the second rectified output voltage VRCT2 up to the DC output voltage VDC, (see par. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liu into the electronic device of Knight in order to adjust the system output signal such that the system output signal meets a power requirement.
Allowable Subject Matter
12.	Claims 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 7 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein a first gate and a first drain of the first N-MOSFET are connected to the reception circuit, a first source of the first N-MOSFET is connected to a second gate and a second drain of the second N-MOSFET, a second source of the second N-MOSFET is connected to a third gate and a third drain of the third N-MOSFET, a third source of the third N-MOSFET is connected to a fourth gate and a fourth drain of the fourth N-MOSFET, and a fourth source of the fourth N-MOSFET is connected to the output terminal, and wherein a fifth source of the fifth N-MOSFET is connected to the reception circuit, a sixth source of the sixth N-MOSFET is connected to a fifth gate and a fifth drain of the fifth N-MOSFET, a seventh source of the seventh MOSFET is connected to a sixth gate and a sixth drain of the sixth N-MOSFET, an eighth source of the eighth N-MOSFET is connected to a seventh gate and a seventh drain of the seventh N-MOSFET, and a eighth gate and a eighth drain of the eighth N-MOSFET are connected to the ground.” And claim 9 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the loss compensation circuit includes a first loss compensation circuit configured to generate the first compensation voltage using a gate voltage of a first MOSFET among the second MOSFETs, and to provide the first compensation voltage to a second MOSFET which corresponds to the first MOSFET among the first MOSFETs.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836